DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 05 August 2020, the following changes have been made: amendments to claims 1, 5, 7, and 20. Claim 4 has been cancelled. Claims 23-24 has been added.
This action is a non-final since new pieces of art were brought in to teach the original limitations. 
Claims 1, 5-10, 12, and 20-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10, 12, 20, and 23-24 and are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US20170360578A1) in view of Steines et al. (US20140228860A1).
Regarding claim 1, Shin discloses identifying a solid homogenous bone structure as a compromised skeletal structure ([0058] “ Cross-sectional imaging techniques such as CT and MRI, for example, can in this way provide high-resolution soft tissue and bone information in two, three, or four dimensions.”)
receiving a contralateral scan of a contralateral anatomical structure corresponding to the compromised skeletal structure ([0120] “In an 
analyzing a series of 2-dimensional (2D) scans of the contralateral
anatomic structure ([0067] “In some implementations, an initial low-pass analysis of distinct image detail can be performed. This data can be compared among images in the image set in order to identify relative camera position, for example, by comparing the parallax of adjacent points acquired at different angles.”)
reconstructing the 2D scans into a 3-dimensional (3D) image ([0058] “In general, two dimensional image data acquired at regular and/or known intervals can be reconstructed to approximate a three dimensional volume.”)
post-processing the 3D image into a model defining a contralateral replacement for the compromised skeletal structure ([0076] “After an object model is generated, the process 100 continues by generating a prosthesis model based on the object model (step 130).” [0111] “In the implementations described above, the object model of the patient's body part and the corresponding model or prosthesis are designed based only on information pertaining to the patient, including the patient's intact contralateral anatomy.”)
transposing the contralateral model to form a replacement model of the compromised skeletal structure ([0076] “ For example, in the case of a static prosthesis to replace a patient's missing body part, the prosthesis 
generating, based on the replacement model and an anatomical ideal of the compromised skeletal structure, a replacement image of a prosthetic appliance ([0101] “A point cloud can then be used to construct a 3D object model, suitable for further manipulation in CAD. Additionally, because the point cloud contains pixel color information, a texture map demonstrating the surface detail in color can be made and applied to the model.”)
segmenting the series of 2D scans to extract portions of the contralateral anatomic structure ([0142] “Anatomical structures can be identified, for example, by segmenting the sets of imaging data based on one or more properties of the first set of imaging data.”)
and omit adjacent anatomic features from the fabricated prosthetic appliance ([0075] “An initial object model may require further refinement in CAD (e.g., MeshLab, Netfabb, Blender, Rhino3D), for example to remove unwanted artifacts resultant from the process of segmentation.”)
transposing and interpolating the 3D image of the contralateral anatomic structure on the opposed side to invert the 3D image to correspond to the compromised skeletal structure ([0120] “CT, by contrast, can provide volumetric soft tissue and bone image data that is highly representational of true morphology…..After a suitably matching CT data set is identified, it may be transformed so that the surface contours closely 
decomposing the contralateral model of the solid homogeneous bone structure into a series of contiguous spatial segments defining the compromised skeletal structure ([0074] “In image segmentation, an image is divided into portions in order to define image regions that pertain to particular features of the body part. For example, an image can be segmented such that a first bone is in one segmented region, another bone is in another segmented region, one type of soft tissue is in another segmented region, and so forth.”)
receiving features of the anatomic ideal, the features including volumetric, surface and landmark features ([0116] “It is possible, for instance, to compare quantitatively the 3D morphology of analogous body parts from two patients by registering surface landmarks that are stereotypical to human anatomy.” [0120] “CT, by contrast, can provide volumetric soft tissue and bone image data that is highly representational of true morphology, and can in some instances provide sufficient information alone to construct an object model.”)
for extracting only features corresponding to the ailing skeletal feature 
([0097] “As another example, X-ray radiographs provide relatively high contrast between a patient's hard and soft tissues; this can be useful, for instance, in obtaining information regarding a patient's hard tissues (e.g., bones).”)
and omitting surrounding connective tissue ([0066] “For example, in some implementations, a user can mask the imaging data such that extraneous or background detail is removed.”)
for each of the contiguous spatial segments: selecting a corresponding spatial segment from either the contralateral scan or the anatomic ideal ([0097] “However, since each imaging modality provides potentially unique information, segmentation can be selectively performed on each set of images to extract specific structures from each of the sets of images.”)
augmenting, the 3D model of the compromised skeletal structure based on deviations in the compared features ([0134] “As an example, morphologic characteristics of the present patient's distal humerus, proximal radius and ulna, trochlea, and olecranon can serve as reference comparisons against which potential candidates can be judged. Once one or more adequately similar candidates are identified, supplemental imaging data associated with the similar candidates (e.g., CT data and MRI data) can be obtained, and an updated object model can be generated (e.g., using the techniques described above)….”)
assembling the selected spatial segments into the replacement image ([0097] “These segmentations can be combined to generate a single composite 3D computerized model of the patient's anatomy, through a process of registration and transformation.”)
fabricating the prosthetic appliance using a biocompatible material from additive manufacturing based on the replacement image ([0090] “This set 

Shin does not explicitly disclose however Steines teaches comparing the features to corresponding features depicted in the 3D model of the compromised skeletal structure ([0106] “ For example, for osteophyte detection, the osteophyte volume (e.g., osteophyte binary volume), as well as the osteophyte position and attachment surface area, can be distinguished from the patient's biological structure using this comparative analysis.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare the features to corresponding feature depicted in the 3D model of the skeletal structure. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).
Regarding claim 5, Shin does not explicitly disclose however Steines teaches identifying corresponding ridges ([0165] “FIG. 194C shows an 
and edges between the anatomic ideal and the model ([0068] “The approximated surface can be provided by the method described above, for example, by detecting edges in each image based on relative grayscale or intensity changes, and then combining the image data.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify corresponding ridges and edges. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).
Regarding claim 6, Shin discloses mapping corresponding volume portions between the anatomic ideal and the model ([0116] “A transformation function can be generated to express the necessary distortion required to map one model onto the other by example methods such as affine transformation or optimal mass transport; the magnitude of this transformation serves as an indication of fit.”)
the segmentation based on the identified ridges and edges ([0098] “As an example, bones may be highly attenuating, facilitating segmentation techniques including global thresholding, region growing, threshold painting, 

Shin does not explicitly disclose however Steines teaches forming a volumetric apportionment of the anatomic ideal and the model, the volumetric apportionment based on a segmentation of volume portions ([0077] “Alternatively, the images can be combined to form a 3D data set, from which the 3D representation of the biological structure can be derived directly using a 3D segmentation technique, for example an active surface or active shape model algorithm or other model based or surface fitting algorithm.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify corresponding ridges and edges. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).
Regarding claim 7, Shin discloses identifying corresponding surfaces between the anatomic ideal and the model ([0063] “In some implementations, the object model can include information regarding the surface of the body part (e.g., the shape of the body part, the outer surface contours of the body part, the texture of the body part, and so forth).”) 
omitting the identified aberrations from the fabricated prosthetic appliance ([0075] “An initial object model may require further refinement in CAD (e.g., MeshLab, Netfabb, Blender, Rhino3D), for example to remove unwanted artifacts resultant from the process of segmentation.”)

Shin does not explicitly disclose however Steines teaches identifying surface aberrations in the model corresponding to deficiencies in the contralateral anatomical structure that should not be transferred to the fabricated prosthetic appliance ([0084] “Variation of the joint or portions of the joint can include, without limitation, variation of one or more external surfaces, internal surfaces, joint-facing surfaces, uncut surfaces, cut surfaces, altered surfaces, and/or partial surfaces as well as osteophytes, subchondral cysts, geodes or areas of eburnation, joint flattening, contour irregularity, and loss of normal shape.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify surface aberrations. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).
Regarding claim 8, Shin does not explicitly disclose however Steines teaches computing the location of deficiencies including arthritis ([0085] 
fractures ([0152] “The implant can be selected or designed so that bone cuts adjacent to the ACL or PCL attachment or origin do not weaken the bone to induce a potential fracture.”)
and necrosis in the compromised skeletal structure ([0090] “In addition to osteophytes and subchondral voids, the methods, surgical strategies, guide tools, and implant components described herein can be used to address various other patient-specific joint defects or phenomena. In certain embodiments, correction can include the virtual removal of tissue, for example, to address an articular defect, to remove subchondral cysts, and/or to remove diseased or damaged tissue (e.g., cartilage, bone, or other types of tissue), such as osteochondritic tissue, necrotic tissue, and/or torn tissue.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compute location of arthritis, fractures, and necrosis. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or 
Regarding claim 10, Shin discloses analyzing a CAT (computerized axial tomography) scan of the contralateral anatomic structure ([0058] “Cross-sectional imaging techniques such as CT and MRI, for example, can in this way provide high-resolution soft tissue and bone information in two, three, or four dimensions.”) 
reconstructing a series of 2D images from the CAT scan into a 3D model ([0058] “In general, two dimensional image data acquired at regular and/or known intervals can be reconstructed to approximate a three dimensional volume.”)
and inverting the 3D model into the model for replacement ([0076] “ For example, in the case of a static prosthesis to replace a patient's missing body part, the prosthesis model can be similar to…..a mirrored version of the object model (e.g., an object model of the patient's corresponding intact contralateral body part).”)
Regarding claim 12, Shin discloses identifying a biocompatible material responsive to a 3d printer for additive manufacturing ([0091] “Example processes can include extrusion-based techniques (e.g., for fused deposition modeling), wire-based techniques (e.g., for electron beam freeform fabrication), granular techniques (e.g., for direct material laser sintering, electron-beam melting, selective laser melting, selective heat sintering, and selective laser sintering), power bed and inkjet head 3D printer (e.g., for 
rendering a prosthetic surgical appliance from rendering the replacement image from the identified bio-compatible material ([0092] “In an example implementation, upon executing a set of instructions, the 3D printer lays down successive layers of material (e.g., molten plastic, metal, or hydrogel) using a computer-controlled applicator (e.g., an extruder, adhesive inkjet, DLP projector). Each layer of material corresponds to a particular cross-section of the design model of the prosthesis. As each successive layer is laid down, the layer is joined or fused to its neighboring layers, creating a physical object having a thickness greater than each individual layer. Multiple layers are laid down and joined in this manner until a physical prosthesis is produced for the patient.”)

Shin does not explicitly disclose however Steines teaches generating an STL (stereolithography) file representing the replacement image ([0104] “As an illustrative example, previously generated patient-specific files, for example, STL files exported from “SOLID” IGES files in SolidWorks, can be loaded, for example, as triangulation points with sequence indices and normal vectors.”)


Regarding claim 20, Shin discloses identifying a solid homogenous bone structure as a compromised skeletal structure ([0058] “ Cross-sectional imaging techniques such as CT and MRI, for example, can in this way provide high-resolution soft tissue and bone information in two, three, or four dimensions.”)
receiving a contralateral scan of a contralateral anatomical structure corresponding to the compromised skeletal structure ([0120] “In an example case of unilateral amputation, an object model of the intact contralateral limb may be obtained by photogrammetry…”)
analyzing a series of 2-dimensional (2D) scans of the contralateral
anatomic structure ([0067] “In some implementations, an initial low-pass analysis of distinct image detail can be performed. This data can be compared among images in the image set in order to identify relative camera position, for example, by comparing the parallax of adjacent points acquired at different angles.”)
reconstructing the 2D scans into a 3-dimensional (3D) image ([0058] “In general, two dimensional image data acquired at regular and/or known intervals can be reconstructed to approximate a three dimensional volume.”)
post-processing the 3D image into a model defining a contralateral replacement for the compromised skeletal structure ([0076] “After an object model is generated, the process 100 continues by generating a prosthesis model based on the object model (step 130).” [0111] “In the implementations described above, the object model of the patient's body part and the corresponding model or prosthesis are designed based only on information pertaining to the patient, including the patient's intact contralateral anatomy.”)
transposing the contralateral model to form a replacement model of the compromised skeletal structure ([0076] “ For example, in the case of a static prosthesis to replace a patient's missing body part, the prosthesis model can be similar to…..a mirrored version of the object model (e.g., an object model of the patient's corresponding intact contralateral body part).”)
generating, based on the replacement model and an anatomical ideal of the compromised skeletal structure, a replacement image of a prosthetic appliance ([0101] “A point cloud can then be used to construct a 3D object model, suitable for further manipulation in CAD. Additionally, because the point cloud contains pixel color information, a texture map demonstrating the surface detail in color can be made and applied to the model.”)
segmenting the series of 2D scans to extract portions of the contralateral anatomic structure ([0142] “Anatomical structures can be identified, for example, by segmenting the sets of imaging data based on one or more properties of the first set of imaging data.”)
and omit adjacent anatomic features from the fabricated prosthetic appliance ([0075] “An initial object model may require further refinement in CAD (e.g., MeshLab, Netfabb, Blender, Rhino3D), for example to remove unwanted artifacts resultant from the process of segmentation.”)
transposing and interpolating the 3D image of the contralateral anatomic structure on the opposed side to invert the 3D image to correspond to the compromised skeletal structure ([0120] “CT, by contrast, can provide volumetric soft tissue and bone image data that is highly representational of true morphology…..After a suitably matching CT data set is identified, it may be transformed so that the surface contours closely resemble the surface morphology of the intact contralateral limb of the present patient, and then mirrored to reflect the amputated limb.”)
decomposing the contralateral model of the solid homogeneous bone structure into a series of contiguous spatial segments defining the compromised skeletal structure ([0074] “In image segmentation, an image is divided into portions in order to define image regions that pertain to particular features of the body part. For example, an image can be segmented such that a first bone is in one segmented region, another bone is 
receiving features of the anatomic ideal, the features including volumetric, surface and landmark features ([0116] “It is possible, for instance, to compare quantitatively the 3D morphology of analogous body parts from two patients by registering surface landmarks that are stereotypical to human anatomy.” [0120] “CT, by contrast, can provide volumetric soft tissue and bone image data that is highly representational of true morphology, and can in some instances provide sufficient information alone to construct an object model.”)
for extracting only features corresponding to the ailing skeletal feature 
([0097] “As another example, X-ray radiographs provide relatively high contrast between a patient's hard and soft tissues; this can be useful, for instance, in obtaining information regarding a patient's hard tissues (e.g., bones).”)
and omitting surrounding connective tissue ([0066] “For example, in some implementations, a user can mask the imaging data such that extraneous or background detail is removed.”)
for each of the contiguous spatial segments: selecting a corresponding spatial segment from either the contralateral scan or the anatomic ideal ([0097] “However, since each imaging modality provides potentially unique information, segmentation can be selectively performed on each set of images to extract specific structures from each of the sets of images.”)
augmenting, the 3D model of the compromised skeletal structure based on deviations in the compared features ([0134] “As an example, morphologic characteristics of the present patient's distal humerus, proximal radius and ulna, trochlea, and olecranon can serve as reference comparisons against which potential candidates can be judged. Once one or more adequately similar candidates are identified, supplemental imaging data associated with the similar candidates (e.g., CT data and MRI data) can be obtained, and an updated object model can be generated (e.g., using the techniques described above)….”)
assembling the selected spatial segments into the replacement image ([0097] “These segmentations can be combined to generate a single composite 3D computerized model of the patient's anatomy, through a process of registration and transformation.”)
fabricating the prosthetic appliance using a biocompatible material from additive manufacturing based on the replacement image ([0090] “This set of instructions is then executed using a 3D printer, causing the 3D printer to produce a prosthetic device for the patient (step 150).” [0091] “In some implementations, a 3D printer can create a three-dimensional object using one or more additive processes in which successive layers of material (e.g., liquid, powder, paper, hydrogel, or sheet metal) are laid down under computer control.”)

 Steines teaches comparing the features to corresponding features depicted in the 3D model of the compromised skeletal structure ([0106] “ For example, for osteophyte detection, the osteophyte volume (e.g., osteophyte binary volume), as well as the osteophyte position and attachment surface area, can be distinguished from the patient's biological structure using this comparative analysis.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare the features to corresponding feature depicted in the 3D model of the skeletal structure. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).
Regarding claim 23, Shin discloses identifying a cooperative structure with an adjacent bone ([0104] “Points of stability on the uninjured proximal radius, the adjacent ulna, and distal carpal and hand bones can also be identified and taken advantage of as areas better suited for force distribution and stabilization.”)

Shin does not explicitly disclose however Steines teaches replacing spatial segments corresponding to arthritic or necrotic regions based on an image of a healthy bone from the contralateral scan or the anatomic ideal ([0085] “Once one or more reference points, measurements, structures, surfaces, models, or combinations thereof have been selected or derived, the resultant shape can be varied, deformed or corrected, if desired. In certain embodiments, the variation can be used to select and/or design an implant component having an ideal or optimized feature or shape, e.g., corresponding to the deformed or corrected joint feature or shape. For example, in one application of this embodiment, the ideal or optimized implant shape reflects the shape of the patient's joint before he or she developed arthritis.” [00130] “Preserving or restoring one or more features of a patient's biology can include,….the patient's healthy biological features (e.g., as identified from a previous image of the patient's joint when it was healthy or from an image of the patient's contralateral healthy joint).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace segments based corresponding to arthritic or necrotic regions. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).
Regarding claim 24, Shin discloses wherein the cooperative structure is based on a bone to bone interface in a wrist, ankle or digit ([0079] “. For example, a prehensile hand prosthesis can be designed for a mid-radius 

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US20170360578A1) in view of Steines et al. (US20140228860A1) and further in view of Schroeder (US20100292963A1).
Regarding claim 9, Shin does not explicitly disclose however Steines teaches and suture holes ([0171] “ In certain embodiments, the model that includes at least a portion of the patient's joint also can include or display, as part of the model, one or more resection cuts, one or more drill holes, (e.g., on a model of the patient's femur).”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use suture holes. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).

Shin in view of Steines does not explicitly disclose however Schroeder teaches receiving locations of structural enhancements to the prosthetic appliance, the structural enhancements including apertures adapted to receive attachment members for surgical engagement of the prosthetic appliance, the apertures including screw holes ([0091] “Conventional bone-screw technology may be used by the surgeon to make this attachment. Multiple locations for bone-screws will enable the surgeon to determine the optimum choices during the procedure to ensure attachment to high strength bone. As needed, a biomechanical analysis of alternate screw locations may be provided to the surgeon.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use screw holes. The motivation for the combination of prior art elements is to produce personalized implants (See Schroeder, Abstract).
Regarding claim 21, Shin discloses generating the 3D image ([0132] “For example, to produce a purely computerized model of a patient, step 310 (obtaining imaging data), step 320 (generating a volumetric model).”)

Shin in view of Steines does not explicitly disclose however Schroeder teaches and fabricating the prosthetic appliance based on apertures for securing the prosthetic appliance to adjacent skeletal structures ([0141 “As needed, a biomechanical analysis of alternate screw locations is provided to the surgeon. Flanges and wings may be used to support less strong areas with thin cortical bones and/or remarkable trabecular bones, while flanges on both sides of a structure with a thru connection can provide solid anchoring 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate an appliance based on the apertures. The motivation for the combination of prior art elements is to produce personalized implants (See Schroeder, Abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US20170360578A1) in view of Steines et al. (US20140228860A1) and further in view of Slamin et al. (WO2011028624A1).
 Regarding claim 22, Shin does not explicitly disclose however Steines teaches generating an initial replacement image from the contralateral scan identifying segments indicative of the compromised skeletal structure ([0064] “The images that are segmented individually can be one of a series of images, for example, a series of coronal tomographic slices (e.g., front to back) and/or a series of sagittal tomographic slices (e.g., side to side) and/or a series of axial tomographic slices (e.g., top to bottom) of the patient's joint.”)
removing the identified segments from the initial replacement image ([0087] “ In the case of osteophytes, a design for the bone or joint facing surface of an implant component or guide tool can be selected and/or designed after the osteophyte has been virtually removed.”)
to result in a replacement image with healthy skeletal structures remaining ([0084] “The surface or structure derived can be an approximation of a healthy joint surface or structure or can be another variation. The surface or structure can be made to include pathological alterations of the joint. The surface or structure also can be made whereby the pathological joint changes are virtually removed in whole or in part.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare the features to identify segments indicative of compromised skeletal structure and replace the segments resulting in healthy skeletal structures. The motivation for the combination of prior art elements is to facilitate the design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants (See Steines, Abstract).

Shin in view of Steines does not explicitly disclose however Slamin teaches and replacing the removed segments with the corresponding spatial segment ([00165] “As shown in FIG. 7-2A, the traditional implant component 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace each removed segment with a corresponding spatial segment. The motivation for the combination of prior art elements is to offer a prosthesis with a better fit and more natural movement (See Slamin, Background).




Response to Arguments
Applicant’s arguments filed on 05 August 2020 have been considered but are not fully persuasive. 
Regarding the 103 rejection, applicant’s arguments have been considered but are moot since they do not apply to the newly cited references used in the present rejection.


Prior Art Cited but Not Relied Upon
 Black, C. R., Goriainov, V., Gibbs, D., Kanczler, J., Tare, R. S., & Oreffo, R. O. (2015). Bone Tissue Engineering. Current molecular biology reports, 1(3), 132–140. 
This reference is relevant because it discloses designing personalized bone prosthesis.


Conclusion
                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626